Citation Nr: 0922081	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  05-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a separate evaluation for tinnitus in the 
right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1976 to May 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 
2007, at which time it was remanded for further development.  
The case is now returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c), (d) (2008).

In the September 2007 Remand, the Board instructed the AMC to 
readjudicate the claim regarding the question of whether the 
Veteran would receive a higher rating when her disabilities 
associated with Meniere's syndrome (vertigo, hearing 
impairment, and tinnitus) are rated separately under their 
respective diagnostic codes, or whether it would be more 
advantageous to the Veteran to be rated under Diagnostic Code 
6205 for Meniere's syndrome.  The Board indicated that the 
AMC should speak to the specific evidence of record and 
determine which rating would be applied to each element of 
Meniere's disease (vertigo, hearing impairment, and tinnitus) 
under their respective diagnostic codes.  The AMC was to 
provide detailed reasons and bases for each disability 
percentage assigned, and determine whether or not the 
combined ratings for vertigo, hearing impairment, and 
tinnitus under their respective diagnostic codes would be 
more advantageous to the Veteran than a single rating for 
Meniere's disease under Diagnostic Code 6205.

While the AMC issued a Statement of the Case in February 2009 
in accordance with the Board's instructions in the September 
2007 Remand, the Veteran's representative has since indicated 
in a May 2009 Informal Hearing Presentation that the 
Veteran's disability has worsened since she was last 
evaluated.  As the current level of the Veteran's disability 
impacts whether it would be more advantageous to separately 
rate her service-connected Meniere's syndrome under the 
respective diagnostic code provisions applicable for vertigo, 
hearing impairment, and tinnitus, the Board finds that a 
contemporaneous examination of the Veteran is required to 
assess the current nature, extent, and severity of her 
disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Thus, the Board has no discretion and must remand this claim 
for an examination.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the current nature and 
severity of her Meniere's syndrome, to 
include testing specific to tinnitus, 
hearing loss, and vertigo.  The claims 
file, including a copy of this remand, 
must be made available to the examiner 
and review of such should be noted in 
the completed examination report.  Any 
indicated evaluations, studies, and 
tests must be accomplished and the 
results must be included in the 
examination report.  The examiner must 
identify all symptoms that are 
associated with the Veteran's service-
connected Meniere's syndrome and 
specifically address whether there are 
any objective manifestations showing 
that the Veteran experiences vertigo, 
cerebellar gait, hearing impairment, 
and/or tinnitus.  If vertigo and 
cerebellar gait are present, the 
examiner must address the frequency of 
the attacks of vertigo and cerebellar 
gait during the period of one week and 
during the period of one month, in 
accordance with the relevant schedular 
criteria.  In addition, pure tone 
audiometric testing and controlled 
speech discrimination testing using the 
Maryland CNC should be conducted by a 
state-licensed audiologist.  A complete 
rationale for all opinions expressed 
must be provided.

2.	The RO/AMC should readjudicate the 
claim regarding the question of whether 
the Veteran would receive a higher 
rating when her disabilities associated 
with Meniere's syndrome (vertigo, 
hearing impairment, and tinnitus) are 
rated separately under their respective 
diagnostic codes, or whether it would 
be more advantageous to the Veteran to 
be rated under Diagnostic Code 6205 for 
Meniere's syndrome.  In adjudicating 
the claim, the RO/AMC should speak to 
the specific evidence of record.  

The RO/AMC should review the evidence 
to determine which rating would be 
applied to each element of Meniere's 
disease (vertigo, hearing impairment, 
and tinnitus) under their respective 
diagnostic codes.  The RO/AMC should 
provide detailed reasons and bases for 
each disability percentage assigned.  

The RO/AMC should determine whether or 
not the combined ratings for vertigo, 
hearing impairment, and tinnitus under 
their respective diagnostic codes would 
be more advantageous to the Veteran 
than a single rating for Meniere's 
disease under Diagnostic Code 6205.

If the action does not resolve to the 
Veteran's satisfaction, the RO/AMC must 
provide the Veteran and her 
representative a supplemental statement 
of the case and an appropriate period 
of time must be allowed for response.

The Veteran need take no action until she is so informed.  
She has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

